Citation Nr: 1427780	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder other than insomnia, to include obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1983 to July 2007, including service in Iraq from May 2006 to November 2006 for which he received the Iraq Campaign Medal and Global War on Terrorism Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By this decision, the RO denied service connection for obstructive sleep apnea syndrome (claimed as excessive snoring).

The Board has characterized the obstructive sleep apnea issue to more broadly encompass entitlement to service connection for any sleep disorder, to include sleep apnea, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea disability was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran has previously been granted service connection for insomnia and posttraumatic stress disorder (PTSD).  The Veteran claims the obstructive sleep apnea disability also had its onset in service or was otherwise caused or aggravated by his insomnia.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for obstructive sleep apnea is warranted and, thus, for the sake of judicial economy will confine its analysis to that theory of entitlement.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A § 1154 (a); 38 C.F.R. § 3.303 (a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson,, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the evidence confirms that the Veteran is currently diagnosed with obstructive sleep apnea.  The Veteran underwent a Sleep Study in January 2009 with findings of obstructive sleep apnea syndrome, mild by frequency of events.  Treatment records dated March 2009, show the Veteran was provided with a REMstar auto BIPAP with Smart card download.  The Board finds that the Veteran has a current sleep apnea disability for VA purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied.

With respect to the second Hickson requirement, the Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis for sleep apnea or sleeping problems.  Significantly, however, in his July 2008 service connection claim, the Veteran stated that, while serving in Iraq in June 2006, he began snoring excessively.  Moreover, during a March 2008, VA examination, the Veteran complained of feeling sleep deprived, taking naps during the day, and decreased stress tolerance when feeling sleep deprived.  The Veteran woke up frequently during the night, had trouble falling back asleep, and lacked energy the following day.  In his statement in support of claim, dated March 2009, the Veteran stated that after he returned from serving in Iraq he began having trouble sleeping.

A lay statement from the Veteran's wife, submitted with the substantive appeal in June 2010, stated that the Veteran began experiencing tiredness, unexplained headaches, and snoring in 1998, well before his deployment to Iraq.  After the Veteran returned from Iraq he began snoring so loudly that it kept her and the children awake.  She also had to check on him during the night because of his strange breathing patterns, and wake him.  She affirmed that the Veteran snores loudly and wakes up grasping for air.  

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran and his wife have credibly and competently reported that his sleep apnea symptoms, including excessive snoring, gasping for air, stopped breathing, and daytime sleepiness, were observed during and after service.  Thus, an in-service event is established.  As a current disability and an in-service event have been established, the only remaining Hickson requirement is a causal nexus between the two. 
 
The Veteran underwent a Sleep Study in January 2009 with findings of obstructive sleep apnea syndrome.  The results of the study did not address the cause of the disability.  While he also underwent a VA examination in July 2010, the examiner focused solely on the insomnia and PTSD and did not address sleep apnea.  Nevertheless, the Veteran has consistently reported at his VA examinations and in written statements that his sleep apnea manifested in service and has continued to the present.  Layno.  The mere fact that his account of in-service obstructive sleep apnea disability is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran and his wife are competent to attest to recurrent and persistent sleep apnea symptoms, both during and after service, which are capable of lay observation.  Moreover, their statements are internally consistent, uncontroverted by other evidence of record, and therefore deemed credible.  Furthermore, the Board considers it significant that the Veteran was seen for sleep symptoms less than a year after discharge, and a VA physician diagnosed a sleep disorder.  This diagnosis was based on symptoms that had been ongoing for years.  

Given the probative evidence showing that the Veteran exhibited sleep apnea symptoms both during and after service, and received a diagnosis shortly following his discharge, the Board finds that the third and final Hickson requirement (nexus) has been met and that service connection for is therefore warranted.


ORDER

Service connection for obstructive sleep apnea is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


